UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1013


EDWIN C. COLEMAN,

                Plaintiff - Appellant,

          v.

RESIDENTIAL CREDIT SOLUTIONS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-02400-JFM)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edwin C. Coleman, Appellant Pro Se.      Peter Grasis, RATHBUN &
GOLDBERG, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edwin C. Coleman appeals the district court’s orders

dismissing his civil complaint for failure to state a claim and

denying his motion for reconsideration of that order.                       We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm the court’s order of dismissal for the reasons stated

by the district court.        Coleman v. Residential Credit Solutions,

No.   1:13-cv-02400-JFM       (D.   Md.       Oct.   25,   2013).     Further,    we

conclude that the court did not abuse its discretion in denying

the motion for reconsideration.                Fed. R. Civ. P. 60(b); Aikens

v. Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (en banc) (stating

standard of review).      We grant Coleman leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions    are   adequately         presented    in    the    materials

before   this   court   and    argument        would   not   aid    the   decisional

process.



                                                                            AFFIRMED




                                          2